            Case 1:19-cv-01609 Document 1 Filed 06/03/19 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CEDRIC DENSON
 c/o 519 H Street NW
 Washington, DC 20001

        Plaintiff,

 v.                                                             Civil Action No. __________________
 DC RESTAURANT HOLDINGS, INC.
 d/b/a THE HEIGHTS RESTAURANT AND
 BAR
 3115 14th Street NW
 Washington, DC 20010

 HEIGHTS TAPROOM, INC.
 d/b/a THE HEIGHTS TAPROOM SEAFOOD
 & GRILL
 3115 14th Street NW
 Washington, DC 20010

 AMMAR DAOUD
 6756 Baron Road
 McLean, VA 22101

 SANG AHN
 a/k/a CHRIS AHN
 6508 Ridgeway Drive
 Springfield, VA 22150


                                        COMPLAINT

1.     Plaintiff has worked for Defendants at “The Heights Restaurant and Bar” and its succes-

sor, “The Heights Taproom Seafood & Grill,” since 2014. At various times: Defendants paid

Plaintiff less than the minimum wage, Defendants failed to pay Plaintiff overtime wages, and

Defendants’ only paid Plaintiff for the first eighty hours he worked each pay period.

2.     Plaintiff brings this action to recover damages for Defendants’ willful failure to pay regu-

lar, minimum, and overtime wages, in violation of the Fair Labor Standards Act (“FLSA”), 29
              Case 1:19-cv-01609 Document 1 Filed 06/03/19 Page 2 of 11



U.S.C. § 201 et seq.; the District of Columbia Minimum Wage Act Revision Act (“DCMWA”),

D.C. Code, § 32-1001 et seq.; and the District of Columbia Wage Payment and Collection Law

(“DCWPCL”), D.C. Code § 32-1301 et seq.

                                      Jurisdiction and Venue

3.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C. § 1367 (supplemental jurisdiction).

4.      Venue is proper pursuant to 28 U.S.C. § 1391(b), because all Defendants reside in this

district, or a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred

in this district.

                                               Parties

5.      Plaintiff Cedric Denson is an adult resident of the District of Columbia.

6.      Defendant DC Restaurant Holdings, Inc. is a District of Columbia corporation. It did

business as The Heights Restaurant and Bar (“Heights Restaurant”). Its principal place of busi-

ness was located at 3115 14th Street NW, Washington, DC 20010. Its registered agent for service

of process is Professional Registered Agents, Inc., 2600 Virginia Avenue NW, Suite 1112,

Washington, DC 20037.

7.      Defendant Heights Taproom, Inc. is a District of Columbia corporation. It does business

as The Heights Taproom Seafood & Grill (“Heights Taproom”). Its principal place of business is

located at 3115 14th Street NW, Washington, DC 20010. Its registered agent for service of pro-

cess is Ace Corporate Services, Inc., 2406 Chain Bridge Road NW, Washington, DC 20016.

8.      Defendant Ammar Daoud is an adult resident of Virginia. He resides at 6756 Baron

Road, McLean, VA 22101. He is an owner and officer of Defendant DC Restaurant Holdings,




                                                  2
              Case 1:19-cv-01609 Document 1 Filed 06/03/19 Page 3 of 11



Inc. He exercised control over the operations of DC Restaurant Holdings, Inc. — including its

pay practices.

9.       Defendant Sang Ahn is an adult resident of Virginia. He resides at 6508 Ridgeway Drive,

Springfield, VA 22150. He is an owner and officer of Defendant Heights Taproom, Inc. He exer-

cises control over the operations of Heights Taproom, Inc. — including its pay practices.

                                         Factual Allegations
10.      From 2014 through approximately September 2017, Defendant Ammar Fahhad Daoud

owned and operated The Heights Restaurant, located at 3115 14th Street NW, Washington, DC

20010.

11.      In approximately September 2017, Defendant Ammar Fahhad Daoud sold The Heights

Restaurant to Defendant Sang Ahn.

12.      At the time of the sale, Defendant Sang Ahn knew of The Heights Restaurant’s pay prac-

tices.

13.      After the sale, Defendant Sang Ahn continued to employ the majority of The Heights

Restaurant’s staff, and continued to use the equipment and fixtures of The Heights Restaurant.

14.      After the sale, Defendant Sang Ahn changed the restaurant name to The Heights Tap-

room.

15.      In 2014, Plaintiff started working at The Heights Restaurant.

16.      Plaintiff has worked at The Heights Restaurant and its successor, The Heights Taproom,

from 2014 through the present.

17.      At all relevant times, Plaintiff has worked as a server and busser.

18.      Plaintiff’s job duties have primarily consisted of bussing tables, serving food, setting up

tables before the restaurant opens, completing takeout orders, polishing glasses and silverware,

and cleaning the restaurant.


                                                   3
            Case 1:19-cv-01609 Document 1 Filed 06/03/19 Page 4 of 11



19.    Plaintiff has typically and customarily worked 40.0–62.5 hours per week.

20.    At all relevant times, Defendants paid Plaintiff by the hour.

21.    At all relevant times, Plaintiff typically and customarily received tips. However, Defend-

ants’ wage and hour practices make them ineligible to claim a tip credit, because, among other

reasons:

       a.       Defendants failed to pay Plaintiff enough in cash wages to guarantee that the sum

of his wages and tips equaled the D.C. minimum wage set by the DCMWA;

       b.       Defendants failed to pay Plaintiff the minimum cash wage for a tipped employee

set by the DCMWA;

       c.       Defendants failed to pay Plaintiff overtime wages; and

       d.       Defendants did not pay Plaintiff any wage for the hours he worked over eighty in

a pay period.

22.    The sum of Plaintiff’s wages and tips was often less than the minimum wages Plaintiff

should have earned for the hours he worked.

23.    For example, during the pay period from November 14, 2016 through November 27,

2016, Plaintiff worked 81.50 hours and earned a total of $792.22 (wages + tips). See Exhibit A.

As a result, Defendants paid Plaintiff an effective hourly rate of $9.72 ($792.22 ÷ 81.50 hours),

even though the applicable minimum wage was $11.50. See D.C. Code § 32-1003(a).

24.    At all relevant times, Plaintiff frequently worked more than 40 hours per workweek.

25.    However, Defendants often did not pay Plaintiff overtime wages — or one and one-half

times his regular hourly rate for hours worked in excess of 40 in a workweek. Instead, Defend-

ants often paid Plaintiff the same regular hourly rate across all hours worked.




                                                 4
             Case 1:19-cv-01609 Document 1 Filed 06/03/19 Page 5 of 11



26.     For example, during the pay period from October 16, 2017 through October 29, 2017,

Plaintiff worked 110.67 hours, and he was paid $2.77 across all hours worked. See Exhibit B.

27.     Additionally, Defendants did not always pay Plaintiff the minimum wage for a tipped

employee that is specified by the DCMWA.

28.     For example, from approximately October 16, 2017 to approximately December 10,

2017, Defendants paid Plaintiff an hourly wage of $2.77. See id. At that time, the D.C. minimum

wage for a tipped employee was $3.33. See D.C. Code § 32-1003.

29.     Finally, Defendants did not pay Plaintiff any wages for some of his work.

30.     For example, during the pay period of March 4, 2019 through March 17, 2019, Plaintiff

worked 92.33 hours. See Exhibit C. However, Defendants paid Plaintiff for only 80 hours during

this period. Id.

31.     For his work from May 15, 2016 through September 30, 2017, Plaintiff is owed approxi-

mately $22,000.00 in unpaid wages (excluding liquidated damages).

32.     For his work performed on or after October 1, 2017, Plaintiff is owed approximately

$39,000.00 in unpaid wages (excluding liquidated damages).

33.     For his work over the last three years, Plaintiff is owed approximately $61,000.00 in reg-

ular, minimum, and overtime wages.

34.     In paragraphs 35–48, “at all relevant times” means:

        a.         with respect to Defendants Ammar Daoud and DC Restaurant Holdings, Inc.,

from June 3, 2016 through September 2017; and

        b.         with respect to Defendants Sang Ahn and Heights Taproom, Inc., from September

2017 through the present.




                                                  5
             Case 1:19-cv-01609 Document 1 Filed 06/03/19 Page 6 of 11



35.    At all relevant times, Defendants Ammar Daoud and Sang Ahn hired and fired employees

at the restaurant where Plaintiff worked.

36.    At all relevant times, Defendants Ammar Daoud and Sang Ahn set Plaintiff’s hourly rate.

37.    At all relevant times, Defendants Ammar Daoud and Sang Ahn signed Plaintiff’s

paychecks.

38.    At all relevant times, Defendants Ammar Daoud and Sang Ahn set Plaintiff’s work

schedule.

39.    At all relevant times, Defendants had the power to hire and fire Plaintiff.

40.    At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

41.    At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

42.    At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.

43.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff one and one-half times his regular rate for all hours worked in excess of forty hours in any

one workweek.

44.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff the applicable minimum wage.

45.    At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiff all wages legally due to him.

46.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

47.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.




                                                 6
            Case 1:19-cv-01609 Document 1 Filed 06/03/19 Page 7 of 11



48.    At all relevant times, Defendants had employees who handled food and drinks, such as

chicken, vegetables, and beer that had been raised, grown, or produced outside of the District of

Columbia.

                                           COUNT I
      FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE FLSA
49.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

50.    Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).

51.    The FLSA requires that employers pay non-exempt employees at least $7.25 per hour. 29

U.S.C. § 206(a)(1).

52.    The FLSA permits states to set a minimum wage higher than that provided for by the

FLSA. 29 U.S.C. § 218.

53.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

54.    Defendants violated the FLSA by knowingly failing to pay Plaintiff the required mini-

mum wage.

55.    Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times Plaintiff’s regular hourly rate for hours worked in excess of forty hours in any one

workweek.

56.    Defendants’ violations of the FLSA were willful.




                                                 7
             Case 1:19-cv-01609 Document 1 Filed 06/03/19 Page 8 of 11



57.     For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid

minimum, and overtime wages, an equal amount as liquidated damages, reasonable attorney’s

fees and expenses, interest, court costs, and any other relief deemed appropriate by the Court.

                                            COUNT II
   FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE DCMWA
58.     Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

59.     Each defendant was an “employer” of Plaintiff within the meaning of the DCMWA. D.C.

Code § 32-1002(3).

60.     The DCMWA requires that employers pay non-exempt employees at least $10.50 per

hour from July 1, 2015 through June 30, 2016, $11.50 per hour from July 1, 2016 through June

30, 2017, $12.50 per hour from July 1, 2017 through June 30, 2018, and $13.25 per hour from

July 1, 2018 through the present. D.C. Code § 32-1003(a).

61.     The DCMWA requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. D.C.

Code § 32-1003(c).

62.     Defendants violated the DCMWA by knowingly failing to pay the required minimum

wage to Plaintiff.

63.     Defendants violated the DCMWA by knowingly failing to pay Plaintiff at least one and

one-half times his regular hourly rate for hours worked in excess of forty hours in any one work-

week.

64.     Defendants’ violations of the DCMWA were willful.

65.     For Defendants’ violations of the DCMWA, Defendants are liable to Plaintiff for unpaid

minimum and overtime wages, an amount equal to three times the unpaid regular, minimum and




                                                  8
            Case 1:19-cv-01609 Document 1 Filed 06/03/19 Page 9 of 11



overtime wages as liquidated damages, court costs, reasonable attorney’s fees and expenses, in-

terest, and any other relief deemed appropriate by the Court.

                                          COUNT III
                    FAILURE TO PAY WAGES UNDER THE DCWPCL

66.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

67.    Each defendant was an “employer” of Plaintiff within the meaning of the DCWPCL.

D.C. Code § 32-1301(1).

68.    The DCWPCL requires employers to pay an employee who is discharged no later than

the working day following the discharge. D.C. Code § 32-1303(1).

69.    The DCWPCL requires employers to pay an employee who quits or resigns all wages due

upon the next regular payday, or within 7 days from the date of quitting or resigning, whichever

is earlier. D.C. Code § 32-1303(2).

70.    For purposes of the DCWPCL, “wages” include, among other things, regular, minimum,

and overtime wages. D.C Code § 32-1301(3).

71.    Defendants violated the DCWPCL by knowingly failing to timely pay Plaintiff all wages

due, including regular, minimum, and overtime wages.

72.    Defendants’ violations of the DCWPCL were willful.

73.    For Defendants’ violations of the DCWPCL, Defendants are liable to Plaintiff for unpaid

wages, an amount equal to three times the amount of unpaid wages as liquidated damages, rea-

sonable attorney’s fees and expenses, interest, court costs, and any other relief deemed appropri-

ate by the Court.




                                                 9
            Case 1:19-cv-01609 Document 1 Filed 06/03/19 Page 10 of 11



                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $252,980.00, and

grant the following relief:

       a.       Award Plaintiff $244,000.00, consisting of the following overlapping elements:

              i.        unpaid overtime, plus an equal amount as liquidated damages, pursuant to

                the FLSA, 29 U.S.C. § 216;

             ii.        unpaid D.C. minimum and overtime wages, plus three times the amount of

                unpaid wages as liquidated damages, pursuant to the DCMWA, D.C. Code § 32-

                1012;

            iii.        unpaid regular, D.C. minimum, and overtime wages, plus three times the

                amount of unpaid wages as liquidated damages, pursuant to the DCWPCL, D.C.

                Code §§ 32-1303(4) and 32-1308;

       b.       Award Plaintiff pre-judgment and post-judgment interest as permitted by law;

       c.       Award Plaintiff attorney’s fees and expenses computed pursuant to the matrix ap-

       proved in Salazar v. District of Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000), and updated

       to account for the current market hourly rates for attorney’s services, pursuant to the

       DCWPCL, D.C. Code § 32-1308(b)(1) (as of this date, approximately $8580.00);

       d.       Award Plaintiff court costs (currently, $400.00); and

       e.       Award any additional relief the Court deems just.




                                                10
          Case 1:19-cv-01609 Document 1 Filed 06/03/19 Page 11 of 11



Date: June 3, 2019                         Respectfully submitted,

                                           /s/ Justin Zelikovitz
                                           JUSTIN ZELIKOVITZ, #986001
                                           DCW AGE L AW
                                           519 H Street NW
                                           Washington, DC 20001
                                           Phone: (202) 803-6083
                                           Fax: (202) 683-6102
                                           justin@dcwagelaw.com

                                           Counsel for Plaintiff




                                      11
